Citation Nr: 0101450	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-20 460	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased for bronchial asthma, currently 
rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from July 1948 
to October 1954, when he was placed on the Temporary 
Disability Retired List, and from September 1957 to service 
retirement in December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied an increased rating (in 
excess of 60 percent) for service-connected bronchial asthma.  

The record shows that the increased rating issue on appeal 
was Remanded to the RO by Board order of February 1998 to 
afford the veteran another VA respiratory examination, 
including pulmonary function studies.  Upon return of the 
case to the Board, the veteran's accredited representation 
requested that the case again be remanded to the RO for 
another VA respiratory examination, including pulmonary 
function studies, in order to ascertain whether the veteran 
met the criteria for a 100 percent rating for bronchial 
asthma based upon the requirement of "daily" use of 
corticosteroid medications.  

By decision of January 2000, the Board addressed and resolved 
several issues on appeal, and remanded the issue of 
entitlement to a rating in excess of 60 percent for bronchial 
asthma to the RO in order to afford the appellant another VA 
respiratory examination for purposes of evaluating the 
impairment stemming from his service-connected bronchial 
asthma.  Unfortunately, the veteran's spouse died shortly 
after the case was remanded to the RO.  The veteran notified 
the VA examining facility that he would be unable to report 
for the scheduled examination; that he would be unable to 
pursue his claim at this time; and that he would contact the 
RO when he was ready to undergo the VA respiratory 
examination.  The veteran was provided a March 2000 RO letter 
offering him several options, but the claims folders contains 
no evidence that he responded to that letter.  By RO letter 
of November 2000, the veteran was informed that the case was 
being returned to the Board for final appellate review based 
upon the evidence of record.  

The record shows, however, that in November 2000, the 
veteran's accredited representative provided an informal 
hearing presentation in which he asked that the Board again 
remand the case to the RO in order to afford the appellant an 
opportunity to appear for the requested VA respiratory 
examination.  He stated that, due to the death of the 
veteran's spouse, the veteran was psychologically unable to 
report for the previously scheduled examination.  

The Board finds that the appellant's representative has made 
a sound argument in favor of affording the veteran another 
opportunity to report for a scheduled VA respiratory 
examination, to include pulmonary function studies.  Further, 
the Board finds that the death of the veteran's spouse 
constitutes good cause for his failure to report for the 
scheduled examination, as contemplated by  38 C.F.R. 
§ 3.655(a) (2000).  In addition, the records does not show 
that the veteran withdrew his claim, but only that he 
indicated that he would be unable to report for the scheduled 
examination; that he would be unable to pursue his claim at 
that time; and that he would contact the RO when he was ready 
to undergo the VA respiratory examination.  Such does not 
constitute a withdrawal of the veteran's claim.  


REMAND

Service connection is in effect for bronchial asthma, for 
which the RO has assigned a 60 percent rating under 
Diagnostic Code 6602, effective from December 1971.  

Pursuant to Diagnostic Code 6602, a 60 percent rating is 
warranted for bronchial asthma manifested by FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for bronchial asthma 
manifested by FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 61 Fed. Reg. 46,720-731 
(September 5, 1996); 38 C.F.R. § 4.97 (2000). 

The veteran contends that his service-connected bronchial 
asthma is more severely disabling than the 60 percent rating 
assigned.  The record shows that, on VA pulmonary function 
testing in February 1996, the premedication test results 
included a forced expiratory value in one second (FEV-1) 
recorded as 34 percent of the predicted normal value and a 
forced vital capacity (FVC) recorded as 44 percent of the 
predicted normal value.  The ratio of the former to the 
latter was 62 percent.

The Board notes that the FEV-1 result (34 percent of the 
predicted normal value) obtained on the foregoing pulmonary 
function study performed by VA in February 1996 is 
commensurate with pertinent disability warranting a 100 
percent rating under the above-stated provisions of 
Diagnostic Code 6602.  Thereafter, on pulmonary function 
testing performed by VA in May 1997, the corresponding result 
for FEV-1 was 46 percent of the predicted normal value, a 
figure suggestive of disability warranting a 60 percent 
rating, the veteran's current evaluation for bronchial 
asthma.  However, the Board notes that the report pertaining 
to the latter study reflects that "all values are 
questionable" due to the veteran's failure to follow 
directions.  Given such consideration, and inasmuch as there 
is uncertainty as to the veteran's precise level of current 
respiratory disability, the Board is of the opinion that 
another examination by VA, as specified in greater detail 
below, should be performed before this issue is decided on 
appeal.  That examination should be conducted in accordance 
with the newly-revised criteria for rating diseases of the 
trachea and bronchi, effective October 7, 1996, and VBA Fast 
Letter 97-69, dated August 5, 1997.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand, either personally or 
as "the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  11 
Vet. App. 268 (1998).  Accordingly, the RO must review all 
examination reports prior to returning the case to the Board 
in order to ensure full and specific compliance with all 
instructions contained in remands by this Board.  All cases 
returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:  

1.  The RO should request any additional 
treatment records of the veteran from 
Wright-Patterson Air Force Base, Ohio, 
subsequent to April 1998.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination by 
a specialist in respiratory diseases to 
determine the current severity of his 
service-connected respiratory impairment.  
The performance of pulmonary function 
testing is essential, and any other 
diagnostic studies deemed necessary by 
the examiner should also be accomplished.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in writing that the 
claims file was reviewed.  The examiner 
must affirmatively state whether or not 
the veteran meets any of the current 
schedular criteria provided for a rating 
in excess of 60 percent for bronchial 
asthma.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed to ascertain whether the 
examination is in compliance with the 
Board's examination instructions, and 
whether that examination addresses the 
schedular criteria provided for a rating 
in excess of 60 percent for bronchial 
asthma.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, and in light of 
the additional evidence obtained, the RO 
should readjudicate the claim for an 
increased rating (in excess of 60 
percent) for bronchial asthma.  

5.  If the benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, 
including all applicable law and 
regulations, and the appellant and his 
representative should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this claim.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

 

